SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

310
CA 14-01598
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


MICHAEL STEBICK, RONALD R. ANASTASIA AND
JEFFREY R. ANASTASIA, PLAINTIFFS-RESPONDENTS,

                     V                                              ORDER

RITA MCGEE, KATHLEEN HOWARD, PATRICIA L. HUSTED,
SANDRA L. KIBODEAUX AND SHARON E. PAULY,
DEFENDANTS-APPELLANTS.


COLLIGAN LAW LLP, BUFFALO (A. NICHOLAS FALKIDES OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

WAGNER & HART, LLP, OLEAN (JANINE FODOR OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Cattaraugus County
(Michael L. Nenno, A.J.), entered June 30, 2014. The order granted
the motion of defendants for leave to file an interlocutory appeal.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 20, 2015                          Frances E. Cafarell
                                                   Clerk of the Court